IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SHIRLEY H. RISINGER,                       : No. 39 WAL 2020
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
MARY LOIS LITZINGER, MICHAEL L.            :
APJOK, AND MEGAN F. APJOK,                 :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.